Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1-11 and 13 are pending. Claim 12 has been cancelled. Claim 13 has been added. Claims 1 and 8-11 have been amended. Claims 1-11 and 13 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5 as unpatentable under 35 USC 103(a) over Calderon-Urrea et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-5 and 9-12 as unpatentable under 35 USC 103(a) over Calderon-Urrea et al. in view of Fournier et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-5 and 9-12 as unpatentable under 35 USC 103(a) over Calderon-Urrea et al. in view of Fournier et al. and Basinger et al. is withdrawn in view of Applicant’s arguments.

Double Patenting
The rejection of claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 9125413 is withdrawn in view of Applicant’s arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keith Haddaway on 7/8/2022.

Claim 6 has been amended as follows:
The composition as claimed in claim 1, wherein the composition further comprises at least one agrochemically active compound selected from fungicides, bactericides, insecticides, acaricides, nematicides, molluscicides, safeners, plant growth regulators, plant nutrients and biological control agents.

Claim 7 has been cancelled.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a synergistic composition for controlling nematodes consisting of at least two peptides selected from SEQ ID Nos: 2-4.
The closest prior art (Calderon-Urrea et al.) teaches a composition for controlling nematodes comprising administering a CED-4-derived peptide selected from SEQ ID Nos: 1-12 (wherein SEQ ID Nos: 2-3 and 12 corresponds to instantly claimed  SEQ ID Nos: 2-4).
However, Calderon-Urrea et al. fail to teach or suggest that the combination of the claimed peptides at the claimed ratio and concentration has an anti-nematode efficacy of 100% on M. incognita mortality rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658